Shea, J.,
concurring. Although I agree with the result, I disagree with part IA of the opinion that holds the trial court’s finding of probable cause to be reviewable even though the sufficiency of the evidence to support the defendant’s conviction after a trial on the merits remains unchallenged. A finding by a jury that a person is guilty beyond a reasonable doubt a fortiori signifies that there is probable cause to prosecute him. Even if the evidence offered at the probable cause hearing in this case had been found inadequate by the majority to support the finding of probable cause made by the trial court, it would still make no sense to vacate the jury’s finding of guilt beyond a reasonable doubt after a fair trial in order to require the state to make an adequate showing of probable cause at this stage of the proceeding. Such an exercise in futility, which would ordinarily amount to a rerun of evidence presented at the trial that has already been determined to be adequate to support a conviction, is an utter waste of judicial resources that should be conserved for more useful purposes.
I fear that this unnecessary chore the majority has chosen to undertake will become a frequent ritual of *340this court in appeals from murder convictions. Henceforth the focus of our evidentiary review in murder cases will be, not the evidence at trial, which a jury found sufficient for a conviction beyond a reasonable doubt, but the evidence presented at the probable cause hearing, where the only issue to be determined is whether there is enough evidence to warrant a prosecution. In those cases where the trial court as well as the prosecutor have overlooked some essential element of the crime at the probable cause hearing, the conviction presumably will be set aside despite ample proof of such element at the trial.
Of more serious consequence than the additional burden the majority opinion casts upon the judicial system is the likelihood that in some instances murderers who have been convicted after a fair trial will escape the consequences of their crimes because of the unavailability of some witnesses for a second trial and the staleness of their recollection. Presumably the transcript of their testimony at the first trial could still be used, but its impact seldom would measure up to the impression created by the testimony of live witnesses.
“[I]t is the duty of a reviewing court to consider the trial court record as a whole and to ignore errors that are harmless,1 including most constitutional violations.” United States v. Hasting, 461 U.S. 499, 509, 103 S. Ct. 1974, 76 L. Ed. 2d 96 (1983). This court has frequently applied this principle to violations of constitutional *341rights of an accused. State v. Shifflett, 199 Conn. 718, 508 A.2d 748 (1986) (use of photograph obtained during illegal search to obtain confession); State v. Fleming, 198 Conn. 255, 258-63, 502 A.2d 886 (1986) (illegal arrest does not void subsequent prosecution and conviction); State v. Harman, 198 Conn. 124, 131, 502 A.2d 381 (1985) (delay in appointment of new counsel to represent defendant). Not every constitutional violation requires automatic reversal. “The question is whether there is a reasonable possibility that the [violation] complained of might have contributed to the conviction.” Fahy v. Connecticut, 375 U.S. 85, 86-87, 84 S. Ct. 229, 11 L. Ed. 2d 171 (1963); see Chapman v. California, 386 U.S. 18, 23-24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). In no realistic sense can an erroneous finding of probable cause be said to have contributed to a conviction after a trial on the merits unless the finding in some manner has resulted in the use of prejudicial evidence at the trial.
The United States Supreme Court has held that an indictment may not be dismissed because of the inadequacy or incompetence of the evidence adduced before the grand jury to support it. Costello v. United States, 350 U.S. 359, 362, 76 S. Ct. 406, 100 L. Ed. 397 (1956); Holt v. United States, 218 U.S. 245, 247, 31 S. Ct. 2, 54 L. Ed. 1021 (1910). Even where an indictment is based on evidence obtained in violation of a constitutional right, it may stand. United States v. Blue, 384 U.S. 251, 255, 86 S. Ct. 1416, 16 L. Ed. 2d 510 (1966). This court has refused to set aside convictions despite a constitutionally erroneous instruction to the grand jury on the presumption of innocence; State v. Stepney, 181 Conn. 268, 283-84, 435 A.2d 701 (1980), cert. denied, 449 U.S. 1077, 101 S. Ct. 856, 66 L. Ed. 2d 799 (1981); a recognized abuse of discretion in excluding a defendant from the grand jury hearing; State v. Avcollie, 188 Conn. 626, 633, 453 A.2d 418 (1982), cert. *342denied, 461 U.S. 928, 103 S. Ct. 2088, 77 L. Ed. 2d 299 (1983); and a plain violation of a rule of practice prohibiting anyone but regular members of the grand jury from being present during deliberations. State v. McGann, 199 Conn. 163, 167, 506 A.2d 109 (1986).
“It is only a violation of the most sacrosanct of constitutional rights in the indicting process, such as racial discrimination in the composition of the grand jury, that can justify the illogic of remanding a case to redetermine whether there is probable cause to prosecute a defendant whose guilt after a fair trial has been found beyond a reasonable doubt.” State v. McGann, supra, 169; see Vasquez v. Hillery, 474 U.S. 254, 106 S. Ct. 617, 88 L. Ed. 2d 598 (1986); Rose v. Mitchell, 443 U.S. 545, 551-59, 99 S. Ct. 2993, 61 L. Ed. 2d 739 (1979). An erroneous determination of probable cause has never previously been regarded as violating such a significant constitutional right. The majority opinion cites no authority, and I am aware of none, supporting a review of a grand jury indictment following a conviction at trial for the purpose of determining whether the finding of probable cause was supported by sufficient proof. See Costello v. United States, supra, 362- 63.
There is nothing in the history of the adoption of the 1982 amendment to article first, § 8, of our state constitution to warrant the innovation sponsored by the majority in appellate treatment of findings of probable cause. The nonreviewability of such findings was never based wholly upon the traditional secrecy of grand jury proceedings, as the opinion assumes, because even errors in grand jury proceedings fully disclosed by transcripts have been held not reviewable. State v. McGann, supra, 166-70; State v. Stepney, supra, 283-84; see Costello v. United States, supra, 363- 64. The language of the amendment and its implementing legislation, General Statutes § 54-46a, *343contains no support for the view that appellate review of probable cause determinations is now mandated in every case. The amendment merely substituted for the phrase, “unless on a presentment or an indictment of a grand jury,” the language, “unless upon probable cause shown at a hearing in accordance with procedures prescribed bylaw.” Conn. Const., amend. XVII. General Statutes § 54-46a, which implements the amendment, prescribes a new probable cause procedure allowing a defendant to have counsel at the hearing, to present argument to the court, to cross-examine witnesses and to obtain a transcript. These modifications of our former grand jury procedure are wholly unrelated to the propriety of appellate review of the evidence offered to support a finding of probable cause. Nor do they transform deficiencies in such findings into jurisdictional flaws, as the majority opinion holds, of such significance as to require a criminal proceeding to be recommenced ab initio after a trial on the merits. The language of article first, § 8, that “[n]o person shall be held to answer for any crime, punishable by death or life imprisonment,” which is claimed to require this consequence, was not changed by the 1982 amendment. Since this court has not previously viewed that provision to create any jurisdictional barrier to a prosecution upon an indictment that is flawed for lack of evidence or for incompetent evidence, it is difficult to perceive why a change in the mechanism for determining probable cause should have this result.
Apparently the principal concern of the majority is that, unless appellate review is provided of probable cause determinations, “the expanded protection envisioned by the adoption of amendment seventeen would become a hollow shell.” The same argument can be advanced with respect to many other constitutional rights where the harmless error principle has been applied. A demonstration of prejudice, nevertheless, *344has been deemed essential to warrant overturning a conviction for constitutional violations equally as basic as that involved here. State v. Shifflett, supra; State v. Fleming, supra; State v. Harman, supra. It is incorrect to assume that no occasion will ever arise for review of probable cause findings made pursuant to § 54-46a. Where an erroneous determination has led the police to discover evidence used at the trial, as where a defendant has confessed during the period of confinement following the hearing, a claim of prejudice might well be justified. Just as evidence obtained as the result of an illegal arrest continues to necessitate our review of probable cause for the arrest, despite the demise of State v. Licari, 153 Conn. 127, 214 A.2d 900 (1965), the nonreviewability of probable cause found pursuant to § 54-46a, where there has been no prejudice at the trial, does not foreclose such review where prejudice can be shown. See State v. Fleming, supra, 261-63. Any concern that trial judges will feel wholly uninhibited in finding probable cause to exist unless such a finding is reviewable in every instance, regardless of any prejudice that may ensue, is unwarranted. They, no less than the members of this court, are sworn to uphold the constitution and the laws of this state. General Statutes § 1-25.
Accordingly, I concur only with the result.

 Since the thesis of this concurring opinion is that an erroneous finding of probable cause is of no import once there has been a trial on the merits, it follows that review of the specific claim of error is unnecessary. Contrary to the suggestion in footnote 12 of the majority opinion, this court ordinarily does not review claims of error that must inevitably be found harmless. State v. Fleming, 198 Conn. 255, 259, 502 A.2d 886 (1986) (legality of arrest not resulting in illegally obtained evidence); Blanchard v. Bridgeport, 190 Conn. 798, 803 n.1, 463 A.2d 553 (1983) (general verdict rule); Slattery v. Maykut, 176 Conn. 147, 150 n.3, 405 A.2d 76 (1978) (ruling excluding evidence that is not material in view of trial court’s conclusions).